IN THE COURT OF APPEALS OF IOWA

                                    No. 20-0624
                              Filed January 12, 2022


IN RE THE MARRIAGE OF ANGELA DOSS
AND DUANE HUFFER

Upon the Petition of
ANGELA DOSS,
      Petitioner-Appellee,

And Concerning
DUANE HUFFER,
     Respondent-Appellant.
________________________________________________________________


        Appeal from the Iowa District Court for Polk County, David Porter

(temporary matters and motion to withdraw first counsel), Jeanie Vaudt (motion to

compel depositions), Scott D. Rosenberg (motion to withdraw third counsel), and

Coleman McAllister (trial), Judges.



        Duane Huffer appeals following the entry of a decree dissolving his

marriage to Angela Doss. AFFIRMED AS MODIFIED.



        Duane Huffer, Ames, self-represented appellant.

        Katie M. Naset of Hope Law Firm & Associates, P.C., West Des Moines, for

appellee.



        Considered by Bower, C.J., and Mullins and Ahlers, JJ. Greer, J., takes no

part.
                                          2


MULLINS, Presiding Judge.

        Duane Huffer appeals following the entry of a decree dissolving his

marriage to Angela Doss. He argues (1) the district court erred in allowing his first

attorney to withdraw without notice to him or a hearing and allowing the attorney

to disclose privileged attorney-client information; (2) the court erred in not allowing

additional discovery and a deposition of Angela; (3) the court erred in finding

Angela more credible, given her alleged dishonesty about domestic abuse in the

past; (4) the court misvalued property; (5) the court’s distribution of assets was

inequitable; (6) he should have been awarded temporary and permanent spousal

support; (7) he should have been awarded temporary attorney fees and Angela

should not have been awarded trial attorney fees; (8) the court erred in concluding

his third attorney was ethical in withdrawing based on his refusal to follow his

direction “to challenge [Angela’s] lies about domestic violence”; and (9) the court

shirked its duty of impartiality. Angela requests an award of appellate attorney

fees.

I.      Background Facts and Proceedings

        The parties met in 2007 and married in 2010. The marriage produced no

children. Before the marriage, the parties entered a premarital agreement, which

provided each would be distributed specific items of “separate property” acquired

before the marriage. At the time of the marriage, each party owned a home, both

of which were listed as separate property in the agreement. Duane valued his

home, which he purchased in 2007, at $232,875, but it was encumbered by a

mortgage in the amount of $149,560. After the marriage, Angela sold her home
                                         3


and put the entirety of the proceeds toward paying off the mortgage on Duane’s

home, and she was added to the title of the property.

       Angela was forty-one years old at the time of trial. She previously resided

in Iowa but moved to Arizona in May 2019, while this proceeding was pending.

Before the marriage, she obtained both a bachelor’s degree and a law degree.

She is employed as a senior director of state government relations for an insurance

company and earns roughly $163,000 per year. For her performance in 2018, she

received a performance bonus in the neighborhood of $30,000 in 2019. She

expected to continue to receive bonuses.

       Duane was forty-five at the time or trial and continued to reside in Iowa. He

has both a law degree and a PhD in chemistry, both of which were obtained before

the marriage. Duane used to practice law with his father’s law firm, earning

between $120,000 and $180,000 per year, but he and his father “split ways” in

2013. He did not work for a period of time, then began working for an insurance

company in 2014 for about a year, earning around $10 per hour. In 2015, he

discontinued full-time employment for about a year, during which he did some pro-

bono legal work, which continued through early 2018. In 2016, he also began

working as a real estate agent, which continued until February 2018. At that time,

Duane’s license to practice law was suspended, and he relinquished his real estate

license.   Since discontinuing practicing law with his father’s firm, Duane has

essentially been supported financially by Angela. At the time of trial, Duane was

working for a temp agency that had him placed at a safety equipment lab, earning

$13 per hour with no benefits. In his testimony, however, he agreed he is certainly

capable of earning more than $100,000 per year. At the time of trial, Duane was
                                          4


covered by Angela’s medical insurance. Duane testified he suffers from severe

depression, post-traumatic stress disorder, an autoimmune thyroid disorder, and

an autoimmune testosterone disorder resulting in mood fluctuations.

       During the marriage, the parties did not live a lavish lifestyle. They took few

vacations, lived in a modest home, and drove older vehicles.

       The parties separated in February 2018, when, as Angela testified, Duane

“threatened to kill [her] and attorneys and judges, and also tried to strangle [her] in

bed.” According to Angela, Duane recently lost an appeal in a lawsuit he had

against his parents

       [a]nd he started talking about the need to kill people, and he talked
       about going to the State Bar meeting and killing attorneys, and also
       talked about going to the state judges conference and killing judges.
       And he said that I could either help him or he would kill me too.

The next morning, Angela awoke to Duane on top of her with his hands around her

throat. Angela testified to numerous violent outbursts on the part of Duane during

the marriage and verbal abuse, involving threats to kill Angela. A few days later,

following a police report about Duane’s threats, law enforcement came to the

marital home, which ultimately resulted in criminal charges being filed against

Duane. As a result of his conduct against Angela, Duane pled guilty to first-degree

harassment, received a deferred judgment, and was placed on probation. A five-

year criminal no-contact order was entered in May.1 A one-year domestic-abuse




1The deferred judgment was revoked in November 2018 for violation of the no-
contact order. He was sentenced to a suspended term of imprisonment not to
exceed two years and was placed on probation for two years.
                                         5


protective order was also previously entered in March.2 The order was extended

in March 2019.

       Angela vacated the marital home and petitioned for dissolution of the

parties’ marriage in April 2018.3 Duane was incarcerated at the time and was

appointed a guardian ad litem to represent his interests.        In June, following

Duane’s filing of answers and amended answers, Duane moved for a hearing on

temporary matters, highlighting the issues of temporary spousal support, tax

filings, and temporary attorney fees. By this point, Duane had been released from

jail, and an attorney, Dawn Takekawa, entered an appearance on his behalf.

       Prior to the temporary matters hearing, both parties submitted affidavits. In

his affidavit, Duane4 requested temporary monthly spousal support of $4500;

demanded Angela be responsible to pay various utilities, dues for a timeshare,

credit card charges, overdraw fees on life insurance policies, and his outstanding

medical bills; asked that Angela turn over two vehicles; requested temporary

attorney fees of $5000; and requested their tax return be prepared by his father’s

law firm and the refund divided equally. As to spousal support, he highlighted his

suspended law license and minimal employment, his recent incarceration,

Angela’s income, his expenses, Angela’s alleged physical abuse of him, and

Angela’s abandonment of the home. He asked for a vehicle that was his before




2 Duane was found in contempt of this order in October 2018 and was sentenced
to thirty days in jail.
3 Despite a provision in the premarital agreement that the parties contribute equally

to expenses related to the marital home, Angela has continued to pay for most, if
not all, of those expenses.
4 While Duane’s affidavit referred to attached exhibits, no exhibits were attached.
                                          6


the marriage, as well as another vehicle, and claimed he had no ability to pay

attorney fees.

         In her affidavit, Angela5 stated the marriage was fraught with “violent

physical and emotional domestic abuse by Duane,” providing various examples of

Duane’s violent outbursts, damage to property in the home, and Duane’s actions

placing Angela in a state of fear. She explained the abuse culminated in February

2018, when she woke up one morning following an evening of erratic behavior on

the part of Duane, with Duane on top of her with his hand around her throat. This

incident, as noted, resulted in a civil order of protection. Duane was then charged

with domestic abuse assault by impeding air flow and harassment. In May, he pled

guilty to harassment in the first degree and received a deferred judgment and

probation. In the ensuing months, Duane allegedly violated the protective order

on several occasions.        Angela explained Duane has a PhD in chemistry,

experience in the real estate business, and normally received income from a family

trust and other sources. Angela also explained her monthly expenses, not even

considering expenses she pays for Duane, exceed her monthly net income, and

Duane had limited expenses of only utilities, food, and transportation. She also

claimed the disarray of the marital home was a result of Duane’s hoarding. Angela

filed a supplemental affidavit in response to Duane’s affidavit, asserting Duane’s

claims were baseless and the bulk of his claimed expenses and debts were

satisfied.




5   Angela’s affidavit was supported by attached exhibits.
                                        7


       A temporary matters hearing was held in July. At the hearing, Takekawa 6

argued Duane’s license to practice law was suspended, his license as a real estate

agent was not current, and his income from other employment was minimal, while

Angela earns roughly $200,000 per year. Based on the parties’ income, Duane’s

expenses resulting from Angela allegedly injuring him, and Angela abandoning the

marital home allegedly leaving it in disarray, counsel requested Duane be awarded

temporary monthly spousal support of $4500 and $5000 in temporary attorney

fees. Angela responded Duane’s expenses were largely the result of his criminal

actions, any claim he had expenses resulting from Angela injuring him was

baseless, Angela’s fear from domestic abuse increased her expenses, other

alleged expenses had been paid, and attorney fees should be an issue at final

disposition.

       Following the hearing, Angela filed a motion to enforce the premarital

agreement. The court granted the motion and, as a result, found all issues on

temporary matters were moot. Duane filed a motion to reconsider, enlarge, or

amend, arguing the premarital agreement had no effect on the temporary matters

issues. Duane contemporaneously filed an affidavit of financial status, according

to which Duane had roughly $830,000 in non-joint assets, $205,000 in joint assets,

and $60,000 in debts. Angela resisted the motion. In its September ruling, the

court denied Duane’s request for temporary support and attorney fees, noting

Duane’s interest in assets of over $1,000,000, and ordered the issues would be

reserved for trial.


6 Duane’s guardian ad litem withdrew shortly after the temporary matters hearing
given Duane’s release from jail and retention of counsel.
                                          8


       Shortly thereafter, on September 20, Takekawa moved to withdraw as

Duane’s counsel, noting she was recently made aware Duane referred to her using

derogatory names and stated displeasure with her services.            Based on this,

Takekawa advised Duane of her belief there was a breakdown in the attorney-

client relationship and Duane would be best served by retaining new counsel;

Duane refused to consent to her withdrawal. The next day, Duane left Takekawa

a voicemail including the following excerpts: “I will make sure you go burning down

in flames” and “I’ll make sure your kids will be forever haunted.” The motion noted

Takekawa limited the content of Duane’s communications pursuant to Iowa Rule

of Professional Conduct 32:1.6(b)(1)7 and requested the motion and any ensuing

order be filed under seal. Due to the nature of the threats and difficulty in continued

representation, Takekawa requested she be permitted to withdraw without

hearing. The next day, the court granted the motion without hearing. A second

attorney entered his appearance on behalf of Duane roughly two weeks later.

       On July 5 2019, following back-and-forth discovery responses and

continuance of trial, Duane filed a notice of intent to depose Angela. On July 10,

Angela resisted, noting her status as a protected party under the protective order

and a criminal no-contact order, Angela lived out of state and could not participate

in a deposition before trial, and discovery was closed under the trial scheduling

order.8 On July 21, Duane filed a motion to compel depositions. At a July 25


7 “A lawyer may reveal information relating to the representation of a client to the
extent the lawyer reasonably believes necessary . . . to prevent reasonably certain
death or substantial bodily harm.” Iowa R. Prof’l Conduct 32:1.6(b)(1).
8 At this point, trial was set for August 7, 2019.       The November 2018 trial
scheduling order mandated that discovery be completed no later than thirty days
before trial.
                                           9


hearing on a motion to continue trial, counsel explained Duane wanted him to

depose Angela “for some time” and agreed it should have been completed sooner.

Angela’s counsel responded, given Angela’s recent relocation to a different state,

depositions could not be completed before trial, scheduled in August. The hearing

culminated in Duane agreeing to his second attorney’s request to withdraw, the

court granting the same, and the court authorized trial to be continued to a date no

later than November 18.9        The court also denied Duane’s motion to compel

depositions as untimely and not supported by good cause. Duane’s third attorney,

Barry Kaplan, entered an appearance on Duane’s behalf on August 1.

         On September 23, Duane filed a pro se application for rule to show cause,

essentially alleging (1) Angela and her counsel were conspiring to set him up for

violating the protective order in relation to attempting to return a vehicle that

belonged to him under the premarital agreement and (2) Angela and her counsel

were in violation of the premarital agreement by failing to provide him possession

of the same vehicle.       About a week later, Duane withdrew the application,

purportedly “under extreme duress,” based on Angela’s threats. A hearing on the

issues was set to be held on November 18 prior to the commencement of trial. But

a day before, Duane filed a motion seeking to withdraw his request to dismiss his

application for rule to show cause, alleging Angela and her counsel were

continuously violating the protective order and criticizing his own counsel’s

performance.




9   Trial was ultimately scheduled to take place on that date.
                                         10


       On November 18, the court met with the parties and counsel off the record

and then explained on the record there was discussion about Duane’s counsel,

Kaplan, withdrawing, which Duane “apparently concurr[ed]” with. The grounds

were not discussed on the record, and the court allowed Kaplan to withdraw.

Duane requested more time to find a new attorney, and the court tentatively

rescheduled trial for January 6. Two attorneys from a single law firm appeared on

Duane’s behalf in late December. On January 2, Duane’s attorneys moved for a

continuance of trial. Following a hearing the next day, the court denied the motion,

given the length of time the case had been pending and the multiple continuances.

       The day before trial, Angela filed an objection to Duane’s presentation of

witnesses and exhibits at trial, noting Duane failed to file and exchange a witness

and exhibit list and exchange exhibits ten days prior to trial in accordance with the

most recent trial scheduling order and said failure would prejudice Angela. Duane

resisted, alleging ongoing unethical behavior on the part of Angela and her

counsel, as well as ineffectiveness of his own current and prior counsel. Duane

also filed nearly 1700 pages of exhibits, and his resistance explained, “I have

attached some exhibits I would use and noted the testimony supporting those

exhibits in the attached affidavit.”

       Trial was held on January 6 and 7 as scheduled. At the outset, Angela’s

counsel reiterated her objection to Duane presenting any testimony beyond his

own or any exhibits. Duane’s counsel agreed notice of exhibits and witnesses was

untimely and withdrew them. Duane complained about his attorney’s preparation

for trial, but nevertheless agreed to proceed. He agreed his counsel provided

competent representation at the close of trial. Following trial, the court requested
                                            11


the parties to submit briefs on the issues. Angela complied with the request, but

Duane did not.

       The court issued its decree in February 2020. From the outset, the court

found the premarital agreement valid and enforceable. The court went on to agree

with Duane that Iowa’s status as a no-fault dissolution-of-marriage state rendered

allegations of domestic abuse during the marriage irrelevant on the issues of

property distribution, spousal support, attorney fees, and costs and, as such, did

not rely on any such evidence. As to the marital home, given only the presence of

the parties’ competing valuations and no appraisal evidence,10 the court

considered the formula contained in the premarital agreement (and advanced by

Angela) providing the assessor assesses property at 80% of value and the

assessed value of $248,200 to reach an unadjusted value of $297,480. 11 The

court then reduced the value based on Duane’s claims the house needed repairs,

and concluded the value was $280,000. The court awarded the parties’ three




10 According to Angela, at the time of trial, the marital home’s market value was
between $250,000 and $300,000. Based on her equity buy in, Angela believed
she was entitled to one-half of the equity in the home, but she was agreeable that
the home be distributed to Duane free and clear of any claim by her. According to
Duane, he believed the net value of the home was $150,000 alleging, after Angela
vacated the home, damage occurred to the home due to the electricity being shut
off, freezers defrosting, meat rotting, and liquid coming out of the freezers
damaging the floors and attracting rodents, as well as animals getting into the attic
resulting in animal feces seeping through the ceilings.
11 The decree noted the assessed value was $246,200, which appears to have

been a typo. In reaching its unadjusted value, the court multiplied the assessed
value by 120% ($248,200 x 1.2 = $297,480). However, if the assessed value is
80% of the full value, then a different calculation should have been employed to
reach a value of $310,250:
    80          100                                    x   ($248,200) (100)
            =         ↔   80x = ($248,200) (100)   ↔                          =   $310,250
 $248,200        x                                     =          80
                                           12


dogs, all of which Angela had been caring for since February 2018, to Angela,

finding her to be in the better position to care for the dogs, especially in light of the

fact that Duane is unable to provide for himself, let alone three expensive dogs.

According to the district court’s distribution of property, in relation to which the court

concluded Duane’s litigation-related debts should not be considered marital debts,

the parties left the marriage with relatively equal nets assets, Duane in the amount

of $1,150,246, and Angela of $1,127,244. Considering the factors contained in

Iowa Code section 598.21A(1) (2018), the court declined to award Duane spousal

support, given the property distribution, the short length of the marriage, Duane

having several years left of employability, Duane’s level of education, Duane’s

failure to show his earning capacity has changed, Duane’s poor decisions resulting

in his alleged financial crisis, and Duane’s failure to show he has meaningfully

pursued more gainful employment commensurate with his education and

experience. As to attorney fees, the court found Duane

       has caused Angela to incur unnecessary and unwarranted attorney
       fees required by her need to respond to numerous and often frivolous
       filings. Angela has also incurred additional attorney fees due to her
       counsel’s need to repeatedly prepare for court hearings and trials
       that were delayed at the last minute due to Duane’s actions.

The court found Duane had a reasonable ability to pay $20,000 of Angela’s

$32,000 request for attorney fees. Duane filed a motion to reconsider, enlarge, or

amend, as well as a supplement to the motion, which was largely denied.

       Duane appeals.

II.    Standard of Review

       Generally, appellate review of dissolution proceedings is de novo. Iowa R.

App. 6.907; In re Marriage of Larsen, 912 N.W.2d 444, 448 (Iowa 2018). While we
                                          13


give weight to the factual findings of the district court, especially when considering

the credibility of witnesses, we are not bound by them. Iowa R. App. P. 6.904(3)(g);

In re Marriage of Fennelly, 737 N.W.2d 97, 100 (Iowa 2007). Because the court

bases its decision on the unique facts of each case, precedent is of little value. In

re Marriage of Brown, 776 N.W.2d 644, 647 (Iowa 2009). Rulings on motions to

withdraw counsel, discovery, and requests for attorney fees are reviewed for

discretionary abuse. In re Marriage of Erpelding, 917 N.W.2d 235, 238 (Iowa

2018) (attorney fees); Fenceroy v. Gelita USA, Inc., 908 N.W.2d 235, 241 (Iowa

2018) (discovery); State v. Miller, No. 20-0359, 2021 WL 4302693, at *2 (Iowa Ct.

App. Sept. 22, 2021) (motions to withdraw).

III.    Analysis12

        A.    Withdrawal of First Counsel

        Duane argues the district court erred in allowing his first attorney to

withdraw without notice to him or a hearing and allowing the attorney to disclose




12 We  note from the outset of our analysis that Duane bases many of his arguments
on factual assertions stemming from materials that the district court never
considered, namely the exhibits that were improperly uploaded the eve of trial that
were withdrawn by counsel and never admitted as evidence. In addition, these
materials were not available to the district court in conjunction with its pre-trial
rulings. We decline to consider matters on appeal that were not considered by the
district court below. See Iowa R. App. P. 6.801 (“Only the original documents and
exhibits filed in the district court case from which the appeal is taken, the transcript
of proceedings, if any, and a certified copy of the related docket and court calendar
entries prepared by the clerk of the district court constitute the record on appeal.”);
In re Marriage of Keith, 513 N.W.2d 769, 771 (Iowa Ct. App. 1994) (“[C]ounsel has
referred to matters apparently not a part of the record of this appeal. We admonish
counsel to refrain from such violations of the rules of appellate procedure. We are
limited to the record before us and any matters outside the record on appeal are
disregarded.”).
                                          14


privileged attorney-client information.    As noted, we review for an abuse of

discretion. Miller, 2021 WL 4302693, at *2.

      We agree with Angela that Duane has failed to preserve error. After counsel

sought and obtained approval of withdrawal, Duane lodged no challenge and

instead obtained new counsel. In any event, Duane’s argument only forwards

allegations of his counsel’s unethical behavior and conspiring with the opposing

side, none of which are supported by the record, and this court is not the

appropriate arbiter of such claims. And Duane offers no argument on how the

court abused its discretion in granting the withdrawal request based on Duane’s

threats against counsel or what information disclosed in conjunction with the

motion was privileged, nor does he claim his constitutional right to due process

encompassing notice and an opportunity to be heard were violated. As a result,

we deem those arguments waived. See Iowa R. App. P. 6.903(2)(g)(3).

      B.     Withdrawal of Third Counsel

      Duane argues “the court erred [in] stating [his third attorney] was being

ethical in withdrawing when [he] refused to challenge Angela [] with her repeated

lies.” Again, Duane essentially only complains about his attorney’s representation,

not the court’s decision to allow withdrawal. And the record before us shows

Duane agreed counsel had a proper basis for withdrawing. We find no merit in

Duane’s complaints on this point.

      C.     Discovery

      Duane argues the court erred in not allowing additional discovery and a

deposition of Angela.    We also review this claim for an abuse of discretion.

Fenceroy, 908 N.W.2d at 241.
                                        15


       Generally, Duane claims further discovery and a deposition of Angela would

have “cleared up” certain issues. But the issues he cites were developed at trial.

Further, when Duane moved to compel a deposition, the trial date was looming,

discovery had already closed, and Duane had plenty of time prior thereto to

complete the discovery he desired. We find no abuse of discretion in the court

denying the belated request for a deposition. Lastly, trial was continued, twice,

after the denial of Duane’s request for a deposition, and the subsequent trial

scheduling orders effectively reopened discovery by extending the time for closing

of discovery to thirty days before the new trial dates. Duane could have pursued

a deposition during these time frames but failed to do so. The reopening of

discovery negates any prejudice from the court’s initial denial, and Duane’s failure

to take advantage of the reopening of discovery does not change that fact. See

Jones v. Univ. of Iowa, 836 N.W.2d 127, 140 (Iowa 2013) (noting non-prejudicial

error in discovery rulings is not a ground for reversal). We find no abuse of

discretion on this point.

       D.     Credibility

       Duane argues the court erred in finding Angela more credible, given her

alleged dishonesty about domestic abuse in the past. This argument is generally

a rehash of Duane’s arguments on depositions, which Duane again argues should

have been authorized to “clear up” certain issues bearing on Angela’s credibility.

Again, the issues cited were developed at trial. He goes on to argue, “the court

should not consider any evidence [Angela] put on about [him] being abusive.” The

district court declined to consider such matters, and so do we. And, while Duane’s

claims that all the players in the proceedings were conspiring against him may be
                                        16


supported by his own thought processes, they are not supported by the evidence

appropriately included in the record. Finding no error on this brief point, we move

on.

      E.     Property Valuation

      Duane claims the court misvalued property. First, as to the marital home,

Duane cites changes in statutory law since execution of the premarital agreement

as to how property is valued for assessment purposes. But the operative language

of the statute he cites, Iowa Code section 441.21, has not changed since entry of

the premarital agreement. Compare Iowa Code § 441.21(1)(a)–(b) (2010), with

id. (2018). Duane also claims Angela violated the agreement by failing to split

expenses relating to the home until final dissolution. But this has no bearing on

the valuation of the home. Duane highlights his claims about damage to the home,

but the district court acknowledged the damage and found a downward adjustment

of value was warranted, despite Duane’s failure to introduce evidence of the cost

of repairs. At the end of the day, the court’s valuation of the home was within the

range of evidence, so we will not disturb it. See In re Marriage of Keener, 728

N.W.2d 188, 194 (Iowa 2007).

      Duane complains of the district court’s valuation of his dish set and coin

collection at $25,000. Duane’s financial affidavit valued the set at $20,000 but

noted an encumbrance of $25,000, for a negative net value of $5000. He testified

the dishes were in the possession of his parents as collateral for a $25,000 loan,

but conceded the loan is not secured by a promissory note and the situation was

a “loose agreement.”     On our review, assuming without deciding the court

misvalued the dishes, such does not render the property distribution inequitable.
                                           17


Under the premarital agreement, the dishes were premarital property not subject

to division, and the set’s inclusion in the property distribution does not result in an

inequitable imbalance of the balance sheet. Duane’s next complaint that the court

used a positive amount of $572.12 instead of a negative balance as to one of his

checking accounts in the balance sheet also does not result in an inequity, given

the amount of assets in play. While Duane claims the district court was “sloppy

and lazy” on this point, Duane’s own financial affidavit listed the “net value” of the

account as a positive figure. Duane’s claims about ex parte communications

concerning Angela and a judge not involved in this proceeding under this brief point

have nothing to do with property valuation. We accept the district court’s property

valuation.

       F.     Distribution of Property

       Duane argues “the court erred in splitting the assets between the parties

and did [not] rely on [the] prenuptial agreement.” As Angela illustrates, “it is difficult

to parse out the specific reasons why Duane believes that the property distribution

is not equitable.”

       First, Duane complains Angela did not abide by the premarital agreement

when she failed to turn over property belonging to Duane under the agreement,

but this has nothing to do with the court’s distribution, and the court ultimately

awarded that specific property to Duane. Duane next complains that some of the

assets he had at the time of the marriage and set aside as separate property under

the premarital agreement—interest in a law firm and some jewelry—are no longer

available to him. But, under the premarital agreement, those assets would not

have been subject to division, so the complaint does not warrant relief. He next
                                         18


claims the characterization of his interest in a farm “worth over $700,000 is

misleading as the farm is in a trust where [he] does not really [have] anything until

he pays off attorney fees and the core of the trust resided in a life estate” with his

mother.13 Again, any interest in that trust goes to Duane under the premarital

agreement, and Angela’s interest in her family trust in an amount just north of

$700,000 would likewise go to her under the agreement. Extricating those nearly

equal interests from the balance sheet still leads to an equitable result. As to

complaints about debts Duane incurred during the dissolution proceeding, he is

also responsible for those as being post separation, as he lodges no complaint

about the decree’s requirement that each party be responsible for post-separation

debts. And we agree with the district court that Duane’s debts resulting from

frivolous litigation independent of this proceeding and his criminal actions should

not be considered marital debt.       Duane complains the court did not do a

“breakdown of the assets between the valid prenuptial agreement and those during

the marriage and do an equitable distribution of the assets acquired during the

marriage,” but he does not provides us with how the breakdown was inequitable

or how a different scheme would better achieve equity between the parties. It is

not our role to fill that void on Duane’s behalf. See Inghram v. Dairyland Mut. Ins.


13 According to Angela, he traditionally received annual or biannual disbursements
from his family’s farm trust. According to Duane, he is not entitled to funds from
the trust until his mother passes away. Angela understood that only applied to a
portion of the trust. While Duane valued his interest in the farm trust at $709,000,
he stated he only has access to “income from a portion of this,” which amounts to
$7000 to $8000 per year. He also testified his share is being paid toward sanctions
imposed against him in a proceeding he initiated against his parents, and he will
not see any income for another “five years or so.” He also testified his mother
collects the majority of trust income and, both when his mother dies and he attains
the age of fifty years, he and his brother will split the trust income.
                                           19

Co., 215 N.W.2d 239, 240 (Iowa 1974). As to the dogs, while it is not our duty to

determine the best interests of pets, we heed the admonition that we should not

put pets in an environment in which they will be abused or uncared for, and we

agree with the district court that awarding the dogs to Angela is the better option.

See In re Marriage of Stewart, 356 N.W.2d 611, 613 (Iowa Ct. App. 1984).

       G.      Spousal Support

       Duane argues the court erred in not awarding him temporary or permanent

spousal support. “[W]e accord the trial court considerable latitude in making th[e]

determination [of spousal support] and will disturb the ruling only when there has

been a failure to do equity.” In re Marriage of Stenzel, 908 N.W.2d 524, 531 (Iowa

Ct. App. 2018) (first and third alterations in original) (quoting In re Marriage of

Olson, 705 N.W.2d 312, 315 (Iowa 2005)).

       Courts may grant an award of spousal support in a dissolution proceeding

for a limited or indefinite length of time after considering all of the following relevant

factors:

               (a) The length of the marriage.
               (b) The age and physical and emotional health of the parties.
               (c) The distribution of property made pursuant to section
       598.21.
               (d) The educational level of each party at the time of
       marriage and at the time the action is commenced.
               (e) The earning capacity of the party seeking maintenance,
       including educational background, training, employment skills, work
       experience, length of absence from the job market, responsibilities
       for children under either an award of custody or physical care, and
       the time and expense necessary to acquire sufficient education or
       training to enable the party to find appropriate employment.
               (f) The feasibility of the party seeking maintenance becoming
       self-supporting at a standard of living reasonably comparable to
       that enjoyed during the marriage, and the length of time necessary
       to achieve this goal.
               (g) The tax consequences to each party.
                                         20


               (h) Any mutual agreement made by the parties concerning
       financial or service contributions by one party with the expectation
       of future reciprocation or compensation by the other party.
               (i) The provisions of an antenuptial agreement.
               (j) Other factors the court may determine to be relevant in an
       individual case.

Iowa Code § 598.21A(1).

       At trial, Duane testified to his desire for three years of monthly spousal

support in the amount of $3000 to help cover his expenses while he gets back on

his feet. On appeal, he argues, “An equitable solution is [Angela] pay one-third of

her income”—roughly $70,000 per year or $5800 per month—“to the date the

dissolution was filed and continues for another five years” or Angela pay “$25000

a year and [Angela] retains all debt.”

       We turn to the statutory factors. The length of the marriage, roughly ten

years, is not near the twenty-year durational threshold warranting an award of

support. See Iowa Code § 598.21A(1)(a); In re Marriage of Gust, 858 N.W.2d 402,

410–11 (Iowa 2015). Both parties are relatively young, in their forties, and, aside

from Duane’s mental-health issues, are relatively healthy.         See Iowa Code

§ 598.21A(1)(b). The distribution of property is relatively equal, with Duane leaving

the marriage with a home free and clear of encumbrances, and total assets

approximating $1 million.    Id. § 598.21A(1)(c).    Both parties completed their

educations before the marriage, and both have law degrees, but Duane’s

education is more exceptional, being complemented by a PhD in chemistry. Id.

§ 598.21A(1)(d). Although Duane has low income for the time being, he presented

no evidence that his earning capacity has decreased in light of his mental health

or suspension of his law license—Duane himself took the position he is not
                                          21


disabled, he has not pursued reinstatement of his law license, and he agreed he

is certainly capable of earning more than $100,000 per year. Id. § 598.21A(1)(e).

During the marriage, the parties did not live a lavish lifestyle; they took few

vacations, lived in a modest home, and drove older vehicles. Given Duane’s

agreement he is capable of six-figure income and the fact that he was awarded a

residence free and clear from encumbrances, maintaining the standard of living

enjoyed during the marriage would not be unfeasible absent an award of spousal

support. Id. § 598.21A(1)(f). Recent changes in federal income tax laws would

result in spousal support payments by Angela not being tax deductible, and the

payments received by Duane would not be taxable. See In re Marriage of Mann,

943 N.W.2d 15, 21 (Iowa 2020); see also Iowa Code § 598.21A(1)(g).

       Duane cites the disparity in the parties’ current income, the property

distribution, his debts, his medical expenses, and Angela’s alleged unsavory

tactics during the proceedings. But Duane presented little, if any, evidence to show

he is entitled to support, and it was his burden to do so. See In re Marriage of

Robert, No. 11-0876, 2012 WL 2122310, at *5–6 (Iowa Ct. App. June 13, 2012).

And our consideration of the statutory factors weighs against an award of spousal

support, either temporary or permanent. As a result, we affirm the district court’s

denial of Duane’s requests for spousal support.

       H.     Partiality

       Duane complains the court was not impartial. He targets the trial court not

allowing him to make a statement about his trial attorney’s lack of communication

or preparation for trial at the commencement of trial. He also claims the trial court’s

decree and ruling on his post-trial motion put him down and were condescending
                                         22


and the judge was lazy. We find these complaints have no bearing on the outcome

of this case and do not consider them further.

       I.     Attorney Fees

       Duane argues he should have been awarded temporary attorney fees and

Angela should not have been awarded trial attorney fees. As noted, we review

awards of attorney fees for an abuse of discretion. Erpelding, 917 N.W.2d at 238.

Trial attorney fee awards generally depend on the need of the party seeking the

award and the ability of the other party to pay. See In re Marriage of Towne, ___

N.W.2d ___, ___, 2021 WL 3075938, at *8 (Iowa Ct. App. 2021).

       We begin with the court’s denial of Duane’s request for temporary attorney

fees. In support of his request for temporary attorney fees, Duane submitted an

affidavit only highlighting his limited income and resulting inability to fund

representation. In conjunction with the court’s reconsideration of whether the issue

was moot, Duane submitted a financial affidavit to the court, according to which

Duane had roughly $830,000 in non-joint assets, $205,000 in joint assets, and

$60,000 in debts. Given Duane’s significant assets, the court concluded an award

of temporary attorney fees was not warranted. On our review, we are unable to

conclude the district court abused its discretion.

       We turn to the court’s award of trial attorney fees to Angela. As noted, such

an award is predicated upon on the need of the party seeking the award and the

ability of the other party to pay. Id. While we agree this proceeding was plagued

with Duane’s stall tactics and frivolity and would normally warrant some kind of an

award in favor of Angela, she has access to liquid assets—namely her family trust

in excess of $700,000—and a high-paying job, while Duane’s access to liquid
                                      23


assets is far more restrained and his current income is minimal. On our review,

we are unable to conclude Angela has a need for an award or that Duane has an

ability to pay. We modify the decree to vacate the attorney fee award. We also

deny Angela’s request for appellate attorney fees. However, costs on appeal are

assessed to Duane.

      AFFIRMED AS MODIFIED.